        Case 1:20-cv-00876-ACA Document 52 Filed 07/29/20 Page 1 of 9                   FILED
                                                                                2020 Jul-29 AM 11:39
                                                                               U.S. DISTRICT COURT
                                                                                   N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        EASTERN DIVISION



CHRISTIE TURNER,                         }
                                         }
      Plaintiff,                         }
                                         }
v.                                       }   Case No.: 1:20-cv-876-ACA
                                         }
ETHICON, INC. and JOHNSON &              }
JOHNSON,                                 }
                                         }
      Defendants.                        }



                   MEMORANDUM OPINION AND ORDER

      This matter is before the court on Defendants Ethicon, Inc. and Johnson &

Johnson’s motion for summary judgment on all of Plaintiff Christie Turner’s

claims. (Doc. 19). Defendants also filed a motion to strike Ms. Turner’s expert

designation, or in the alternative, to exclude the opinions and testimony of Dr. W.

Scott Webster. (Doc. 21).

      A physician implanted Defendants’ TVT pelvic mesh device in Ms. Turner

to treat urinary incontinence. Ms. Turner filed suit against Defendants in a MDL

proceeding, asserting the following state law claims arising from alleged

complications associated with the pelvic mesh product:
           Case 1:20-cv-00876-ACA Document 52 Filed 07/29/20 Page 2 of 9




       Count One:             Negligence
       Count Two:             Strict Liability—Manufacturing Defect
       Count Three:           Strict Liability—Failure to Warn
       Count Four:            Strict Liability—Defective Product
       Count Five:            Strict Liability—Design Defect
       Count Six:             Common Law Fraud
       Count Seven:           Fraudulent Concealment
       Count Eight:           Constructive Fraud
       Count Nine:            Negligent Misrepresentation
       Count Ten:             Negligent Infliction of Emotional Distress
       Count Eleven:          Breach of Express Warranty
       Count Twelve:          Breach of Implied Warranty
       Count Thirteen:        Violation of Consumer Protection Laws
       Count Fourteen:        Gross Negligence
       Count Fifteen:         Unjust Enrichment

(Doc. 1 at 4–5; see In re Ethicon, Inc., Pelvic Repair System Products Liability

Litigation, 2:12-MD-02327). 1 After pretrial proceedings in the MDL, the court

presiding over the MDL remanded Ms. Turner’s case to this court for resolution of

the pending motions. (Doc. 28).



       1
          Ms. Turner’s complaint also purports to assert “claims” for punitive damages (Count
Seventeen) and discovery rule and tolling (Count Eighteen). (Doc. 1 at 5). As Defendants
correctly note, punitive damages are a type of relief or remedy, not a separate cause of action. In
addition, the discovery rule and tolling are doctrines that can extend the statute of limitations
period under certain circumstances. To the extent Ms. Turner contends that the discovery rule or
tolling should extend the statute of limitations for her claims, (see doc. 24 at 3), the court
explains in greater detail below why that argument is not persuasive.

                                                2
        Case 1:20-cv-00876-ACA Document 52 Filed 07/29/20 Page 3 of 9




      Defendants seek summary judgment on all of Ms. Turner’s claims. Ms.

Turner has conceded her claims for negligent infliction of emotional distress

(Count Ten); breach of express warranty (Count Eleven); breach of implied

warranty (Count Twelve); violation of consumer protection laws (Count Thirteen);

and unjust enrichment (Count Fifteen).      (Doc. 50).    Therefore, this opinion

concerns only Ms. Turner’s remaining claims (Counts One through Nine and

Fourteen).

      Because all of Ms. Turner’s remaining claims are barred by the applicable

two-year statute of limitations, the court GRANTS Defendants motion for

summary judgment (doc. 19) and WILL ENTER judgment as a matter of law in

favor of Defendants and against Ms. Turner on all of the claims that she has not

expressly conceded.

      Because the court does not reach the merits of Ms. Turner’s claims, the court

DENIES as MOOT Defendants’ motion to strike, or in the alternative, to exclude

Dr. Webster’s testimony. (Doc. 21).

I.    RELEVANT BACKGROUND

      On a motion for summary judgment, the court “draw[s] all inferences and

review[s] all evidence in the light most favorable to the non-moving party.”

Hamilton v. Southland Christian Sch., Inc., 680 F.3d 1316, 1318 (11th Cir. 2012)

(quotation marks omitted).


                                        3
        Case 1:20-cv-00876-ACA Document 52 Filed 07/29/20 Page 4 of 9




      On November 17, 2003, Ms. Turner’s doctor implanted her with

Defendants’ Gynecare TVT pelvic mesh product to treat a dropped bladder and

urinary incontinence. (Doc. 19-1 at 3). At the end of 2004, Ms. Turner first

experienced pain, pressure, and scarring as a result of the implant procedure and

sought treatment for those symptoms. (Doc. 19-1 at 4–5; Doc. 19-2 at 4). In 2005,

prior to a revision procedure, the doctor who implanted the TVT mesh product told

Ms. Turner that the pain she was experiencing was related to the mesh. (Doc. 19-1

at 5; Doc. 19-2 at 5). Ms. Turner filed suit on December 31, 2018. (Doc. 1).

II.   DISCUSSION

      In deciding a motion for summary judgment, the court must determine

whether, accepting the evidence in the light most favorable to the non-moving

party, the moving party is entitled to judgment as a matter of law.

Fed. R. Civ. P. 56(a); see also Hamilton, 680 F.3d at 1318. “[T]here is a genuine

issue of material fact if the nonmoving party has produced evidence such that a

reasonable factfinder could return a verdict in its favor.” Looney v. Moore, 886

F.3d 1058, 1062 (11th Cir. 2018) (quotation marks omitted).




                                        4
           Case 1:20-cv-00876-ACA Document 52 Filed 07/29/20 Page 5 of 9




       Defendants move for summary judgment, arguing that Ms. Turner’s claims

are barred by the applicable statute of limitations. (Doc. 20 at 4–6). 2 The court

agrees.

       Under Alabama law, 3 Ms. Turner’s negligence and fraud claims are subject

to a two-year statute of limitations. See Ala. Code § 6-2-38(l) (“All actions for any

injury to the person or rights of another not arising from contract and not

specifically enumerated in this section must be brought within two years.”). This

two-year period begins to run “when there has occurred a manifest, present injury,”

which means there are “observable signs or symptoms . . . the existence of which is

medically identifiable.” Griffin v. Unocal Corp., 990 So. 2d 291, 310 (Ala. 2008).

       Ms. Turner first began experiencing alleged injuries from the TVT mesh

implant in 2004, within a year of her implantation procedure. (Doc. 19-1 at 4–5;

Doc. 19-2 at 4). And her implanting physician informed her in 2005, prior to a

revision procedure, that the pain she was experiencing was due to the mesh

implant. (Doc. 19-1 at 5; Doc. 19-2 at 5). Construing these facts in the light most

favorable to Ms. Turner, the statute of limitations began to run in 2004 or 2005

because that is when she experienced “a manifest, present injury.” See Griffin, 990


       2
          Defendants also argue that they are entitled to judgment as a matter of law on the merits
of Ms. Turner’s claims. (Doc. 20 at 6–11). The court need not reach those arguments because
the statute of limitations bars this action.
       3
        The parties agree that Alabama law applies to Ms. Turner’s claims. (See Doc. 20 at 4;
Doc. 24 at 3–4).
                                                5
        Case 1:20-cv-00876-ACA Document 52 Filed 07/29/20 Page 6 of 9




So. 2d at 310. And the two-year statute of limitations expired in 2006 or 2007.

However, Ms. Turner did not file her lawsuit until eleven or twelve years later, on

December 31, 2018. (Doc. 1). Therefore, Ms. Turner’s claims are barred by the

statute of limitations.

      Ms. Turner concedes that she had “a mesh implant that was revised in 2005

due to suspected partial erosion of the sling.” (Doc. 34 at 3). But she argues that

the statute of limitations did not begin to run until 2017 when she “learned the

identity of the manufacturer of the mesh that caused her injuries.” (Doc. 24 at 4).

This argument is problematic for at least two reasons.

      First, in support of her position, Ms. Turner submitted an affidavit from her

implanting physician dated May 3, 2017, attesting that he implanted Ms. Turner

with an Ethicon TVT. (Doc. 24 at 3) (citing Doc. 24-1). But Ms. Turner has

provided no sworn evidence that May 2017 was this was the first time she learned

of Defendants’ identity.    The physician’s affidavit establishes that he in fact

implanted Defendants’ mesh product; it proves nothing about when Ms. Turner

first learned that Defendants manufactured the product.

      Second, even if Ms. Turner did not know Defendants’ identity until 2017,

when she learned of Defendants’ identity is irrelevant to the statute of limitations

inquiry. A cause of action accrues when a plaintiff’s injury is manifest, meaning it

“has become evidenced in some significant fashion whether or not the


                                         6
        Case 1:20-cv-00876-ACA Document 52 Filed 07/29/20 Page 7 of 9




patient/plaintiff actually becomes aware of the injury.” Griffin, 990 So. 2d at 311

(internal quotation marks omitted). Ms. Turner has not cited, and the court has not

located, authority demonstrating that knowledge of a defendant’s identity alters

this rule. Moreover, Alabama law accounts for the position in which Ms. Turner

found herself. Ms. Turner’s recourse was to timely file suit against a fictitious

party and exercise due diligence to determine the party’s true name and substitute

that party as the named defendant. See Ala. R. Civ. P. 9(h), 15(c)(4); Ex parte

Integra LifeSciences Corp., 271 So. 3d 814, 820 (Ala. 2018).

      Ms. Turner also appears to contend that the statute of limitations does not

bar her claims because the statute was tolled.       The section of Ms. Turner’s

response in opposition to summary judgment that addresses the statute of

limitations issue contains a heading that states that “fraudulent concealment tolled

the state of limitations.” (Doc. 24 at 3). But Ms. Turner presents no discussion or

authority to support this conclusory statement. (See Doc. 24 at 3–4). Therefore,

Ms. Turner has abandoned any argument that fraudulent concealment should toll

the statute of limitations. See Sapuppo v. Allstate Floridian Ins. Co., 739 F.3d 678,

681 (11th Cir. 2014) (A party “abandons a claim when he either makes only

passing references to it or raises it in a perfunctory manner without supporting

arguments and authority.”); Singh v. U.S. Att’y Gen., 561 F.3d 1275, 1278 (11th

Cir. 2009) (“[S]imply stating that an issue exists, without further argument or


                                         7
          Case 1:20-cv-00876-ACA Document 52 Filed 07/29/20 Page 8 of 9




discussion, constitutes abandonment of that issue and precludes our considering the

issue . . . .”).

        Even if the issue is not waived, Ms. Turner has offered no evidence

regarding the facts and circumstances of how Defendants purportedly concealed

her causes of action or injury. (See Doc. 24 at 3–4). This is insufficient to meet

her burden of submitting substantial evidence creating genuine disputes of fact to

survive summary judgment. See McKenzie v. Janssen Biotech, Inc., 295 So. 3d

617, 623 (Ala. 2019) (“[G]eneralized allegations that a defendant had concealed a

cause of action, unsupported by specific facts concerning that concealment or the

plaintiffs’ discovery of that concealment, [a]re insufficient to toll the statute of

limitations under [Ala. Code] § 6–2–3.”).

III.    CONCLUSION

        Because Ms. Turner’s remaining claims (Counts One through Nine and

Fourteen) are barred by the applicable two-year statute of limitations, the court

GRANTS Defendants’ motion for summary (doc. 19) as to those claims and

WILL ENTER JUDGMENT AS A MATTER OF LAW in favor of Defendants

and against Ms. Turner on those claims.

        Because the court need not reach the merits of Ms. Turner’s claims, the court

DENIES as MOOT Defendants’ motion to strike Ms. Turner’s expert designation,

or in the alternative, to exclude Dr. Webster’s testimony. (Doc. 21).


                                          8
       Case 1:20-cv-00876-ACA Document 52 Filed 07/29/20 Page 9 of 9




     The court will enter a separate final judgment consistent with this

memorandum opinion and order.

     DONE and ORDERED this July 29, 2020.



                                _________________________________
                                ANNEMARIE CARNEY AXON
                                UNITED STATES DISTRICT JUDGE




                                     9
